Exhibit 10.2

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made as of December 15,
2008, by and between Potlatch Land & Lumber, LLC, a Delaware limited liability
company (“Potlatch”), and Clearwater Paper Corporation, a Delaware corporation
(formerly named Potlatch Forest Products Corporation) (“Clearwater”) (each, a
“Party,” and together, the “Parties”).

RECITALS:

WHEREAS, Potlatch Corporation and Clearwater have entered into that certain
Separation and Distribution Agreement, dated as of December 15, 2008 (the
“Separation and Distribution Agreement”), pursuant to which and subject to the
terms and conditions set forth therein, the Retained Business and the Pulp-Based
Business shall be separated into two independent companies (the “Separation”),
and the Clearwater Common Stock shall thereafter be distributed on a pro rata
basis to Potlatch Corporation’s shareholders (capitalized terms not otherwise
defined in this Agreement shall have the meaning set forth in the Separation and
Distribution Agreement); and

WHEREAS, in order to facilitate the Separation, the Parties have agreed that
certain shared services and certain common uses of facilities and equipment
should continue for a transitional period after the Effective Time.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereby agree as follows:

1. Description of Transition Services.

(a) Potlatch shall (or shall cause its applicable Affiliate, as necessary, to),
subject to the terms and provisions of this Agreement (including Exhibit A):

(i) provide Clearwater (or its Affiliate, as applicable) with general services
of a financial, technical, commercial, administrative or advisory nature as set
forth on Exhibit A (the “Potlatch Services”);

(ii) where applicable, assist Clearwater (or its Affiliate, as applicable) in
the efficient transfer of each of the Potlatch Services, including training of
the personnel primarily responsible for each of the Potlatch Services going
forward; and

(iii) render such other specific services as may be from time to time reasonably
requested, within the scope of the services set forth on Exhibit A or, if such
additional services are not contemplated by Exhibit A, at its discretion and its
reasonable ability to supply such additional services at the time of such
request.

Unless otherwise specifically provided on Exhibit A, Potlatch will provide each
of the Potlatch Services until the date that is 18 months after the Distribution
Date. Clearwater may, at its option, upon no less than 30 days’ prior written
notice (or such other period as the Parties may



--------------------------------------------------------------------------------

mutually agree), direct Potlatch to no longer provide all or any category or
portion of the Potlatch Services.

(b) Clearwater shall (or shall cause its applicable Affiliate, as necessary,
to), subject to the terms and provisions of this Agreement (including Exhibit
B):

(i) provide Potlatch (or its Affiliate, as applicable) with general services of
a financial, technical, commercial, administrative or advisory nature as set
forth on Exhibit B (the “Clearwater Services,” and together with the Potlatch
Services, the “Transition Services”);

(ii) where applicable, assist Potlatch (or its Affiliate, as applicable) in the
efficient transfer of each of the provided Clearwater Services, including
training of the personnel primarily responsible for each of the Clearwater
Services going forward; and

(iii) render such other specific services as may be from time to time reasonably
requested, within the scope of the services set forth on Exhibit B or, if such
additional services are not contemplated by Exhibit B, at its discretion and its
reasonable ability to supply such additional services at the time of such
request.

Unless otherwise specifically provided on Exhibit B, Clearwater will provide
each of the Clearwater Services until the date that is 18 months after the
Distribution Date. Potlatch may, at its option, upon no less than 30 days’ prior
written notice (or such other period as the Parties may mutually agree), direct
Clearwater to no longer provide all or any category or portion of the Clearwater
Services.

2. Consideration for Services. Each Party receiving the services (the “Receiving
Party”) shall pay the Party providing the services (the “Performing Party”) in
accordance with this Section 2, and each Performing Party shall accept as
consideration for the services rendered hereunder, the following service
charges:

(a) for the Transition Services rendered pursuant to Section 1(a)(i) and
Section 1(b)(i), the Receiving Party will be charged the fees set forth on
Exhibit A or Exhibit B, as applicable; and

(b) for any additional services rendered pursuant to Section 1(a)(iii) and
Section 1(b)(iii), the Receiving Party will be charged certain fees to be
negotiated and agreed to in good faith by the Parties at the time such services
are requested.

The monthly and hourly fees set forth on Exhibit A and Exhibit B will be
equitably adjusted, as mutually agreed upon by the parties in writing,
throughout the term of the Agreement as necessary to reflect any increase or
decrease in services or other appropriate adjustment.

3. Terms of Payment. Each Performing Party shall submit in writing an invoice
covering its charges for services it renders hereunder. Such invoice shall be
submitted on a monthly basis and shall contain a summary description of the
charges and services rendered. Payment shall be made no later than 30 days after
the invoice date.

 

2



--------------------------------------------------------------------------------

4. Method of Payment. All amounts payable for services shall be remitted in U.S.
dollars to a bank to be designated in the invoice or otherwise in writing,
unless otherwise provided for and agreed upon in writing by the Parties.
Detailed billing information will be provided upon request.

5. WARRANTIES. THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES AND THERE ARE NO
IMPLIED WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.

6. Indemnity. Each Party shall indemnify, defend and hold harmless the other
Party and its Affiliates, directors, officers, employees and agents, and each of
the successors and assigns of any of the foregoing, from and against any and all
Third Party Claims relating to, arising out of or resulting from gross
negligence or willful misconduct of such Party in the performance of its
obligations hereunder, or breach of this Agreement, other than to the extent
such Third Party Claims are attributable to the gross negligence, negligence,
willful misconduct or breach of this Agreement by any Person so indemnified.

7. Limitation on Liability.

(a) In no event shall either Party have any liability, whether based on
contract, tort (including, without limitation, negligence), warranty or any
other legal or equitable grounds, for any punitive, consequential, special,
indirect loss or damage suffered by the other Party arising from or related to
this Agreement, including without limitation, loss of data, profits (excluding
profits under this Agreement), interest or revenue, or use or interruption of
business, even if such Party is advised of the possibility of such losses or
damages.

(b) In no event shall a Party be liable for the acts or omissions of third party
providers of equipment or services.

(c) In no event will a Party’s liability, whether based on contract, tort
(including without limitation, negligence), warranty or any other legal or
equitable grounds, exceed in the aggregate the amount of fees paid or owed to
such Party for services provided pursuant to this Agreement for the six month
period prior to the date the claim giving rise to such liability occurred or, if
six months has not elapsed between the Effective Time and the date giving rise
to such liability, then the amount of aggregate monthly fees set forth on
Exhibit A or Exhibit B, as applicable, multiplied by six; provided, however,
that in either case such fees shall exclude any amounts paid or to be paid to
third party providers for equipment or services.

(d) The limitations set forth in Section 7(c) above shall not apply to
liabilities which may arise as the result of (i) willful misconduct or gross
negligence of a Party or its Affiliates; (ii) indemnity obligations pursuant to
Section 6; (iii) the other party’s breach of the confidentiality obligations set
forth in this Agreement; (iv) amounts inadvertently overpaid by either Party, or
(v) amounts for charges otherwise due and payable under this Agreement.

8. Termination.

 

3



--------------------------------------------------------------------------------

(a) This Agreement shall terminate on June 16, 2010, but may be terminated
earlier in accordance with the following:

(i) upon the mutual written agreement of the Parties;

(ii) by either Party for material breach of any of the terms hereof by the other
Party if the breach is not cured within 30 calendar days after written notice of
breach is delivered to the defaulting Party; or

(iii) by either Party upon written notice to the other Party if the other Party
shall become insolvent or shall make an assignment for the benefit of creditors,
or shall be placed in receivership, reorganization, liquidation or bankruptcy.

(b) Upon any termination, each Party shall be compensated for all Transition
Services performed to the date of termination in accordance with the provisions
of this Agreement.

(c) In the event of a termination and upon expiration of this Agreement (or one
or more of the services), the Performing Party shall be entitled to the payment
or reimbursement of, and the Receiving Party shall pay and reimburse the
Performing Party within 30 days of such termination or expiration for all
amounts due to the Performing Party under this Agreement, including amounts
incurred in connection with the provision of services through the date of such
termination or expiration that are not yet due and payable to the Performing
Party under this Agreement. Upon termination by the Receiving Party of any
service(s) hereunder pursuant to the last sentence of Section 1(a) or the last
sentence of Section 1(b), as applicable, the Receiving Party shall reimburse the
Performing Party for any and all costs and expenses accruing after such
termination and incurred by the Performing Party as a result of the provision of
the service(s) (e.g., additional license fees).

9. Performance of Transition Services. The Performing Party shall perform its
duties and discharge its obligations under this Agreement in a commercially
reasonable manner based upon its current practices (including the software and
equipment utilized by the Performing Party) in providing analogous services for
itself or its Affiliates as of the Effective Time (or prior practices in the
absence of a current practice) and in accordance with any service levels and
performance obligations specified in the applicable section of Exhibit A or
Exhibit B, as applicable. This obligation is subject to the following
conditions:

(a) The Performing Party shall not be required to perform any service in a
manner that would constitute a violation of applicable law;

(b) The Performing Party shall not be required to perform any service for the
benefit of any Person other than the Receiving Party and its Affiliates;

(c) Except as set forth in Exhibit A or Exhibit B, as applicable, the Performing
Party shall not be obligated to (i) hire or train additional employees,
(ii) purchase, lease or license any additional equipment or software (iii) use
or make available to the Receiving Party any upgrades, improvements or other
changes in the equipment or software used by the Performing Party to the extent
that the Performing Party would incur additional cost or expense not advanced by
the

 

4



--------------------------------------------------------------------------------

Receiving Party in doing so, or (iv) pay any cost related to the transfer or
conversion of information to the Receiving Party upon termination of the
services;

(d) Except as set forth in Exhibit A or Exhibit B, the Performing Party shall be
solely responsible for maintaining, during the applicable service period,
equipment, software, licenses, personnel, facilities and other resources
reasonably necessary for its provision of the services for which it is
responsible that are substantially equivalent to those resources that were
available to the Performing Party at the Effective Time;

(e) The Receiving Party shall, and shall cause its applicable Affiliates to,
make available on a timely basis to the Performing Party and to any third party
provider, (i) information reasonably requested by such Person to enable the
performance of services, and (ii) reasonable access to the premises of the
Receiving Party and such Affiliates and the systems, software and networks
located therein, to the extent necessary for the purpose of providing the
services; and

(f) The Receiving Party shall use commercially reasonable efforts to reduce or
eliminate its dependency on each service as soon as is reasonably practicable.

10. Independent Contractor. Each Performing Party is providing services pursuant
to this Agreement as an independent contractor and the Parties hereby
acknowledge that they do not intend to create a joint venture, partnership or
any other type of agency between them.

11. Confidentiality. Each Party shall keep confidential, and use reasonable
efforts to cause its Affiliates and each of their respective officers,
directors, employees, agents and advisors to keep confidential, all information
relating to the other Party, and its respective subsidiaries and businesses
obtained in connection with the provision or receipt of services under or
pursuant to this Agreement, all in accordance with, and subject to the terms of
the confidentiality provisions of the Separation and Distribution Agreement.
Nothing in this Section 11 shall be construed to prevent the Receiving Party
from disclosing information relating to this Agreement or the services provided
to the Receiving Party upon receipt of the written consent of the Performing
Party, which consent will not be unreasonably withheld or delayed, to the extent
that such disclosure is required to permit the Receiving Party to arrange for
the provision of such services after the termination of this Agreement.

12. Ownership of Information. Any information owned by one Party or any of its
Affiliates that is provided to another Party or any of its Affiliates pursuant
to this Agreement shall remain the property of the providing Party. Except to
the extent necessary for the Performing Party or any of its Affiliates to
provide services to the Receiving Party or any of its Affiliates under this
Agreement, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such information. Furthermore,
each Receiving Party acknowledges that it will acquire no right, title or
interest (including any license rights or rights of use) in any intellectual
property that is owned or licensed by any Performing Party, by reason of the
provision of the services provided hereunder. No Receiving Party will remove or
alter any copyright, trademark, confidentiality or other proprietary notices
that appear on any intellectual property owned or licensed by any Performing
Party, and each Receiving Party shall reproduce any such notices on any and all
copies thereof. No Receiving Party will

 

5



--------------------------------------------------------------------------------

attempt to decompile, translate, reverse engineer or make excessive copies of
any intellectual property owned or licensed by any Performing Party, and each
Receiving Party shall promptly notify such Performing Party of any such attempt
of which it becomes aware.

13. Records. Each Performing Party shall maintain and retain records related to
the provision of its services under this Agreement consistent with its policies
regarding its own retention of records. As needed from time to time during the
period in which services are provided, and upon termination of the provision of
any service, the Parties agree to provide each other with records related to the
provision of the services under this Agreement to the extent that (i) such
records exist in the ordinary course of business, (ii) the Party providing such
records is reimbursed for any costs related to supplying such records, and
(iii) such records are reasonably necessary for the requesting Party to comply
with its obligations under this Agreement or applicable law.

14. Amendment; Waiver. This Agreement may be modified or amended only by the
agreement of the Parties hereto in writing, duly executed by the authorized
representatives of each Party. Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the Party or Parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any Party, it is
in writing signed by an authorized representative of such Party. The failure of
any Party to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, or in any way to affect the validity
of this Agreement or any part hereof or the right of any Party thereafter to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be held to constitute a waiver of any other or subsequent breach.

15. Force Majeure. Any delays in or failure of performance by any Party hereto,
other than the payment of money, shall not constitute a default hereunder if and
to the extent such delays or failures of performance are caused by occurrences
beyond the reasonable control of such Party, including, but not limited to: acts
of God or the public enemy; expropriation or confiscation of facilities;
compliance with any order or request of any governmental authority; acts of war;
riots or strikes or other concerted acts of personnel; or any causes, whether or
not of the same class or kind as those specifically named above, which are not
within the reasonable control of such Party, and which by the exercise of
reasonable diligence, such Party is unable to prevent.

16. Assignment. This Agreement shall not be assignable by either Party hereto
without the prior written consent of the other Party hereto, which consent shall
not be unreasonably withheld. When duly assigned in accordance with the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the assignee.

17. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile transmission
or mailed by registered or certified mail (return receipt requested) to the
Party at the following address for each Party (or at such other address for a
Party as shall be specified by like notice to the other Party):

 

6



--------------------------------------------------------------------------------

If to Potlatch, to:

Potlatch Land & Lumber, LLC

601 W. First Avenue, Suite 1600

Spokane, WA 99201

Facsimile: (509) 835-1561

Attention: General Counsel

If to Clearwater, to:

Clearwater Paper Corporation

601 W. Riverside Avenue, Suite 1100

Spokane, WA 99201

Facsimile: (509) 342-2570

Attention: General Counsel

18. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Washington.

19. No Third Party Beneficiaries. Except as set forth in Section 6, nothing in
this Agreement, express or implied, is intended to confer on any Person other
than the Parties, and their respective successors and permitted assigns, any
rights or remedies of any nature whatsoever under or by virtue of this
Agreement.

20. Responsible Parties. Each Party shall be responsible for its Affiliates’
compliance with the terms and conditions of this Agreement.

21. Dispute Resolution. All disputes arising between the Parties relating to
this Agreement shall be handled in accordance with Article 11 of the Separation
and Distribution Agreement.

22. Severability. The Parties agree that (i) the provisions of this Agreement
shall be severable in the event that for any reason whatsoever any of the
provisions hereof are invalid, void or otherwise unenforceable, (ii) any such
invalid, void or otherwise unenforceable provisions shall be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (iii) the
remaining provisions shall remain valid and enforceable to the fullest extent
permitted by applicable law.

23. Counterparts. This Agreement may be executed in multiple counterparts (any
one of which need not contain the signatures of more than one Party), each of
which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

POTLATCH LAND & LUMBER, LLC, a Delaware limited liability company By:  

/s/    Michael J. Covey

Name:   Michael J. Covey CLEARWATER PAPER CORPORATION, a Delaware corporation
By:  

/s/    Gordon L. Jones

Name:   Gordon L. Jones

Signature Page to Transition Services Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES TO BE RENDERED BY POTLATCH

Tax Services

Potlatch will provide tax compliance services to Clearwater relative to the
preparation of federal and state income tax returns, sales and use tax returns,
and property tax reporting. Potlatch will provide assistance on tax planning
issues relating to U.S. federal income, excise, state and local income,
franchise, property and sales tax matters. Potlatch will, as requested by
Clearwater, prepare the Clearwater monthly and year end financial tax accruals
including financial reporting disclosures.

Tax services will be provided to Clearwater at a cost of $13,000 per month and
will be available for up to 18 months after the Distribution Date except in
relation to audits of returns prepared by Potlatch on behalf of Clearwater, in
which case the parties will agree in advance on the period to be covered and the
amount of involvement by Potlatch.

Internal Audit Services

Potlatch will provide internal audit services to Clearwater consisting of
(i) year-end audit work; (ii) information systems audit work; and
(iii) financial and operational audit work. Other Internal Audit related
services may be performed on an as needed basis. These services will be provided
at a cost of $27,000 per month.

Resource Accounting Services

Potlatch will provide accounting and transaction processing support for
Clearwater for its Lewiston Lumber and pulp and paperboard operations in
Lewiston and Arkansas. The accounting services will include processing of log
and fiber purchases through the fiber system and month-end accounting including
reporting. The services will be provided to at a cost of $5,000 per month.

Corporate Reporting Services

Potlatch will provide certain corporate-level accounting and consolidation
services during the transition period. The services will consist primarily of
the preparation and review of journal entries and supporting information,
consolidation of financial statements and reports, and general training during
the transition period. In addition, Potlatch will provide assistance related to
the preparation of external financial reports, such as earnings releases,
quarterly reports on Form 10-Q, the annual report on Form 10-K and Form 11-K
reports. These services will be provided at a cost of $13,000 per month.

Human Resources

Potlatch will assist Clearwater with administration services related to the
following matters:



--------------------------------------------------------------------------------

  •  

Health and Welfare Benefit Plans, including Health Care Plans, Prescription
Drug, Dental and Vision; Stop-loss Insurance and COBRA, and Life Insurance
contracted through MetLife Insurance Company and retiree drug subsidy benefits;

 

  •  

Incentive Compensation, including short term cash awards and long term incentive
awards in the form of performance shares, stock options and restricted stock
units;

 

  •  

Retirement Plans, including defined benefit qualified retirement plans provided
to Clearwater employees, and supplemental retirement plans provided to certain
eligible employees;

 

  •  

401(k) Savings Plans;

 

  •  

Miscellaneous human resource services as follows;

 

  •  

relocation program services, educational assistance and disability program
services; and

 

  •  

salaried job descriptions and evaluation and maintenance of pay grades, salary
and compensation planning.

These services will be provided at a cost of $33,000 per month.

Resource Timber Sales Services

Potlatch will provide paid-as-cut (PAC) timber sales services to Clearwater as
follows:

 

  •  

PAC Timber Sale harvest contracting and administration, including logging
operations pricing, scheduling and timber sale administration;

 

  •  

Scaling of PAC timber, including check scale services and scaling office
administration with the State of Idaho; and

 

  •  

Accounting for PAC timber, including the administration of receipt and
settlement of PAC stumpage and contractor payments.

Clearwater shall terminate its use of these services as promptly as commercially
reasonable.

These services will be provided at a cost of $5,000 per month.

Technology Services

Potlatch will provide the following technology services (the “Potlatch
Technology Services”) in a manner that is consistent with the performance of
such services in support of the Pulp-Based Business immediately prior to the
Distribution Date:

Application Support: Potlatch shall provide technical support of the
applications listed below (the “Clearwater Applications”) as necessary to
maintain systems performance, functionality,

 

10



--------------------------------------------------------------------------------

and stability of these applications. Such support shall include assisting end
users with questions about system functionality, data, and reporting, and be
provided at the costs set forth below. Potlatch personnel will also act as the
liaison between Potlatch, Clearwater and software vendors or consultants with
respect to the Clearwater Applications and equipment described below.

 

Application Support for the following Clearwater Applications

  

Service Fee

Baywood – Wood Settlement

   $5400 per month

Cognos Financial Reporting

   $700 per month

Email – Microsoft Exchange

   $2625 per month

Logility – Transportation

   $2700 per month

LumberTrack for Clearwater Lumber mill

   $2200 per month

Reporting software (Crystal Reports, SQL services)

   $75/hr per resource

Technical Infrastructure Support: Potlatch shall be responsible for monitoring
and managing the infrastructure components listed below (the “Infrastructure
Components”) as well as the hardware, operating systems, middleware, software
and administrative tools that support such Infrastructure Components.

This support also includes the management of required services to support this
infrastructure such as VMWare virtualization software, Windows Server 2003,
Active Directory, Domain Name System, Windows Update System (WSUS), Live
Communicator, and Sharepoint services. Security Services include the monitoring
and management of Symantec firewall, Password synchronization, PGP encryption,
and the Iprism Internet filter. These services will be provided at the costs set
forth below.

 

Infrastructure Support:

  

Service Fee

Windows Services (Active Directory, Windows Update Services, Sharepoint, Live
Communicator, Domain Name System)

   $5250 per month

Server hardware and VMWare OS support

   $5425 per month

Telecommunication – WAN, Voice, VPN

   $7875 per month

IS Security services (Symantec firewall, Password synchronization, PGP
encryption, Iprism Internet filter)

   $6000 per month

Rightfax server for faxing

   $75/hr per resource

Telecommunication Services: Potlatch shall be responsible for the operation,
administration and management of the Network, including network engineering,
network connectivity and operations and voice communications. For purposes of
this Exhibit A, “Network” means the equipment, software, telecommunications
facilities, lines, interconnect devices, wiring, cabling and fiber that are used
to create, connect and transmit data, voice and video signals between:
(i) Clearwater’s LANs; and (ii) Clearwater facilities and non-Clearwater
locations that do business with Clearwater and for which Clearwater is
responsible for providing connectivity (each a “Network Location”). The Network
commences with and includes WAN interconnect equipment (e.g., router, CSU/DSU,
dial-up services at a Network Location and ends with and includes the WAN
interconnect equipment at another Network Location; provided that, with

 

11



--------------------------------------------------------------------------------

respect to voice communications services, the Network extends to and includes IP
telephony at Clearwater’s facilities. The Network does not include Clearwater’s
LANs.

General Maintenance and Staff Support: Potlatch shall perform maintenance,
software and firmware upgrades to the Clearwater Applications and Infrastructure
Components as necessary to address security issues or upgrades required under
maintenance agreements for such Clearwater Applications and Infrastructure
Components. These services will be provided at a cost of $75 per hour.

Training and Documentation Support: Potlatch will provide training for the
applications and equipment associated with the Potlatch Technology Services to
the extent necessary to allow Clearwater to transition to a stand-alone
technology infrastructure. These services will be provided at a cost of $75 per
hour.

Implied Services: The parties understand and agree that the Potlatch Technology
Services are being provided to maintain the technology infrastructure that
supported the Pulp-Based Business in substantially the same manner as such
infrastructure was maintained immediately prior to the Distribution Date to the
extent necessary to allow Clearwater to transition to a stand-alone technology
infrastructure that will support the Pulp-Based Business. To the extent the
description of Services set forth in this Exhibit A does not address a
particular circumstance or is otherwise unclear or ambiguous, the scope of the
Potlatch Technology Services shall be interpreted and construed so as to give
full effect to the above referenced service descriptions.

Additional Services: Clearwater may submit to Potlatch a written request for
services not contemplated or described in this Exhibit A (the “Additional
Potlatch IT Services”), together with specifications reasonably sufficient to
allow Potlatch to determine the estimated cost and timeline for completing such
additional services. To the extent that Potlatch, in its sole discretion and
election, agrees to provide the Additional Potlatch IT Services, Potlatch will
prepare and deliver to Clearwater, a written estimate of the cost of such
service and the timing for completion within a reasonable period of time.
Clearwater shall notify Potlatch in writing if Clearwater desires to have
Potlatch proceed with providing the Additional Potlatch IT Services. These
services will be provided at a cost of $75 per hour.

If Potlatch, in its reasonable but sole discretion, determines that Potlatch
requires the assistance of a third-party to perform any Additional Potlatch IT
Services, Potlatch shall engage such third-party and Clearwater shall pay the
fees, costs and expenses charged by such third-party (including reasonable
travel and living expenses).

Clearwater understands and agrees that in the course of performing services
hereunder, Potlatch shall not use any Potlatch-licensed software on Clearwater’s
behalf or for Clearwater’s benefit. Clearwater is solely responsible for
acquiring licenses to the software applications listed above. To the extent any
approval, authorization or permission is required to grant Potlatch the rights
necessary to perform the services described in this Exhibit A, Clearwater shall
be solely responsible for securing such rights.

Notwithstanding the last sentence of Section 1(a) of the Agreement, Clearwater
may elect to terminate the Potlatch Technology Services, in whole or in part,
upon at least ninety (90) days’ prior written notice to Potlatch.

 

12



--------------------------------------------------------------------------------

At all times during the term of this Agreement, Potlatch shall comply with
Clearwater’s Corporate Security, Computer Security and Global Information
Technology Standards (collectively, the “Standards”), as they may be amended or
modified by Clearwater from time to time during the term of this Agreement.
Potlatch acknowledges that it has received a copy of such Standards as they
exist on the date of this Agreement.

Notwithstanding anything to the contrary herein, Potlatch shall not attach to,
install or otherwise incorporate into the Clearwater environment any equipment,
software, product, infrastructure or other device without Clearwater’s prior
written consent.

Potlatch and Clearwater shall each designate an individual to act as the
authorized representative for all communications with respect to the Potlatch
Technology Services.

 

13



--------------------------------------------------------------------------------

EXHIBIT B

SERVICES TO BE RENDERED BY CLEARWATER

Accounts Payable Services

Clearwater will provide Potlatch and its subsidiaries accounts payable
processing and accounting and travel and entertainment processing services at a
cost of $17,500 per month.

Central Purchasing

Clearwater central purchasing personnel will provide bidding, negotiating and
supply contract management services to Potlatch, including those related to
maintenance, repair and operating supplies and travel agreements. These services
will be provided for a cost of $7,000 per month.

Human Resources

Clearwater will provide Human Resource support and administration related to
payroll and payroll processing services and random drug testing and outplacement
programs.

These services will be provided at a cost of $13,000 per month.

Transportation Services

Clearwater will provide transportation services support to Potlatch related to
transportation system maintenance and related technical areas, freight payment,
rail shipping and lease car management, report generation, Sarbanes Oxley
requirements, and backup support as necessary.

These services will be provided at a cost of $12,000 per month. These services
and associated costs will be reviewed and adjusted as mutually agreed every
three months.

Treasury-Related Services

Clearwater will provide certain treasury and credit related services to
Potlatch, including;

 

  •  

General cash and debt management;

 

  •  

Establishing customer credit limits and monitoring of customer receivable
balances;

 

  •  

Shared-service accounts receivable services;

 

  •  

Insurance coverage;

Other Treasury related services may be performed on an as needed basis.

These services will be provided at a cost of $11,000 per month.

 

14



--------------------------------------------------------------------------------

Wood Products Accounting

Clearwater will provide accounting services to Potlatch for its St. Maries
Lumber, St. Maries Plywood, St. Maries River Railroad, and Post Falls
Particleboard mills. This will include month end accounting, operating
statements and maintenance and reconciliations of general ledger accounts. These
services will be provided at a cost of $12,000 per month.

In addition, Clearwater will provide invoicing support for Potlatch’s wood
products division, including all invoicing functions and reporting. These
services will be provided at a cost of $4,000 per month.

Corporate Accounting

Clearwater will provide certain corporate-level accounting services to Potlatch.
These services will consist primarily of the preparation and review of journal
entries and supporting information; fixed asset accounting; assistance with the
preparation of information related to external financial reports, such as
quarterly reports on Form 10-Q, the annual report on Form 10-K, and Form 5500
pension reports; and general training and advice during the transition period.
These services will be provided at a cost of $11,000 per month.

Technology Services

Clearwater will provide the following technology services (the “Clearwater
Technology Services”) in a manner that is consistent with the performance of
such services in support of the Retained Business immediately prior to the
Distribution Date.

Application Support: Clearwater shall provide technical support of the
applications listed below (the “Potlatch Applications”) as necessary to maintain
systems performance, functionality, and stability of these applications. Such
support shall include assisting end users with questions about system
functionality, data, and reporting and be provided at the costs set forth below.
Clearwater personnel will also act as the liaison between Potlatch, Clearwater
and software vendors or consultants with respect to the Potlatch Applications
and equipment described below.

 

Name of Application

  

Service Fee

JD Edwards finance and accounting system

   $ 8,500 per month

KRONOS – Time collection System

   $ 3,500 per month

UltiPro – Payroll and Benefits system

   $ 3,500 per month

iSeries Support: Clearwater shall be responsible for monitoring and managing the
IBM iSeries midrange mainframe computer including but not limited to the
hardware, operating systems, middleware, software and administrative tools
necessary to support this system including backup and recovery equipment and
associated software. Such services will be provided at a cost of $12,250 per
month, which will later be reduced based on new equipment lease rates scheduled
for April of 2009.

 

15



--------------------------------------------------------------------------------

General Maintenance and Staff Support: Clearwater shall perform maintenance,
software and firmware upgrades to the Potlatch Applications and technical
infrastructure components as necessary to address security issues or upgrades
required under maintenance agreements for the equipment and software described
above. These services will be provided at a cost of $75 per hour.

Training and Documentation Support: Clearwater will provide training for the
applications and equipment associated with the Clearwater Technology Services to
the extent necessary to allow Potlatch to transition to a stand-alone technology
infrastructure. These services will be provided at a cost of $75 per hour.

Help Desk Services: Clearwater shall be responsible for operating a primary help
desk process that will coordinate user support functions among Clearwater
personnel, Potlatch personnel and external suppliers (the “Help Desk”). The Help
Desk will provide problem determination, resolution and/or tracking, as
applicable, with respect to problems arising from, or relating to, the Potlatch
Applications. The Help Desk will provide full services from 6 am. to 5:00 pm
Pacific Time daily Monday through Friday, with on-call support after 5:00 pm and
on weekends. These services will be provided at a cost of $2000 per month.

Implied Services: The parties understand and agree that the Clearwater
Technology Services are being provided to maintain the technology infrastructure
that supported the Retained Business in substantially the same manner as such
infrastructure was maintained immediately prior to the Distribution Date to the
extent necessary to allow Potlatch to transition to a stand-alone technology
infrastructure that will support the Retained Business. To the extent the
description of Services set forth in this Exhibit B does not address a
particular circumstance or is otherwise unclear or ambiguous, the scope of the
Clearwater Technology Services shall be interpreted and construed so as to give
full effect to the above referenced service descriptions.

Additional Services: Potlatch may submit to Clearwater a written request for
services not contemplated or described in this Exhibit B (the “Additional
Clearwater IT Services”), together with specifications reasonably sufficient to
allow Clearwater to determine the estimated cost and timeline for completing
such additional services. To the extent that Clearwater, in its sole discretion
and election, agrees to provide the Additional Clearwater IT Services,
Clearwater will prepare and deliver to Potlatch, a written estimate of the cost
of such service and the timing for completion. Potlatch shall notify Clearwater
in writing if Potlatch desires to have Clearwater proceed with providing the
Additional Clearwater IT Services. These services will be provided at a cost of
$75 per hour.

If Clearwater, in its reasonable but sole discretion, determines that Clearwater
requires the assistance of a third-party to perform any Additional Service,
Clearwater shall engage such third-party and Potlatch shall pay the fees, costs
and expenses charged by such third-party (including reasonable travel and living
expenses).

Potlatch understands and agrees that in the course of performing services
hereunder, Clearwater shall not use any Clearwater-licensed software on
Potlatch’s behalf or for Potlatch’s benefit. Potlatch is solely responsible for
acquiring licenses to the software applications listed in above. To the extent
any approval, authorization or permission is required to grant Clearwater the
rights necessary to perform the services described in this Exhibit B, Potlatch
shall be solely responsible for securing such rights.

 

16



--------------------------------------------------------------------------------

Notwithstanding the last sentence of Section 1(a) of the Agreement, Potlatch may
elect to terminate the Clearwater Technology Services, in whole or in part, upon
at least ninety (90) days’ prior written notice to Clearwater.

At all times during the term of this Agreement, Clearwater shall comply with
Potlatch’s Corporate Security, Computer Security and Global Information
Technology Standards (collectively, the “Standards”), as they may be amended or
modified by Potlatch from time to time during the term of this Agreement.
Clearwater acknowledges that it has received a copy of such Standards as they
exist on the date of this Agreement.

Notwithstanding anything to the contrary herein, Clearwater shall not attach to,
install or otherwise incorporate into the Potlatch environment any equipment,
software, product, infrastructure or other device without Potlatch’s prior
written consent.

Clearwater and Potlatch shall each designate an individual to act as the
authorized representative for all communications with respect to the Clearwater
Technology Services.

 

17